Case 18-20804-LMI Doc 27 Filed 10/17/18 Pagel

of 3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

C] - Original Plan .
[fm] 2nd Amended Plan (Indicate Ist, 2nd, etc. Amended, if a applicable)
C] Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)

 

DEBTOR: Rene A. Vazquez Paradi
SS#: xxx-xx- 6341

JOINT DEBTOR: Ana M. Ramas Pastrana
SS#: xxx-xx-6350

CASE NO.:

 

18-20804-LMI

IL NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable! All plans, amended plans
: and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to

Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: | Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To Ail Parties: The plan contains no nonstandard provisions other than those set out in paragraph VII]. Debtor(s) must check one

box on each line listed below in this section to state whether the plan includes any of t

he following:

 

 

 

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result in a ; .
partial payment or no payment at all to the secured creditor [J] Included [m] Notincluded
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set C] Inctuded (i) Not included
out in Section HY .
Nonstandard provisions, set out in Section VIII - iL] Included {m]| Not included
I ‘PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FE
A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retdin the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:
1. $234.44 formonths 1 to 36 ;
B. DEBTOR(S)' ATTORNEY'S FEE: []NONE [J PRO BONO
Total Fees: $3650.00 Total Paid: $1190.00 Balance Due: $2460.00
Payable $123.00 ‘month (Months 1 to 20 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3500 Attorneys Fees + $150 Cost = $3650

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compen

 

sation.

 

TH. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [li] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
B. VALUATION OF COLLATERAL: [if] NONE

C. LIEN AVOIDANCE [i] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in thi
distribution fom the Chapter 13 Trustee.

{| NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall
fom the Chapter 13 Trustee.

[1] NONE

LF-31 (rev. 10/3/17) Page | of 3

section shall not receive a

not receive a distribution

 

 
Case 18-20804-LMI Doc 27 Filed 10/17/18 Page 2

Debtor(s): Rene A. Vazquez Paradi, Ana M. Ramas I

of 3

Case number: 18-20804-LMI

 

[M) The debtor(s) elect to make payments directly to each secured creditor listed below. The debto
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem

(s) request that upon
and in personam as to any

codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Addre
World Omni Financial Corp. 6967 2012 Scion XD

55, Vehicle, etc.)

 

TV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. §

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [im] NONE

 

1322(a)(4)]

 

B. INTERNAL REVENUE SERVICE: [7] NONE
‘Total Due: $1,697.85
$47.17

Total Payment
/month (Months _ 1

$1,697.85
to 36.)

 

Payable:

 

 

C. DOMESTIC SUPPORT OBLIGATION(S): [mf] NONE
D. OTHER: [mj NONE

TREATMENT O
$40.83
$163.83

N.
/month (Months

RIT
1

A. Pay to 20 )

Pay /month (Months 21 to 36 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [7] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority

C. SEPARATELY CLASSIFIED: [lm] NONE

claims.

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority

creditors pursuant to 11 U.S.C. § 1322.
VI.
section shall not receive a distribution from the Chapter 13 Trustee.

(| NONE
INCOME TAX RETURNS AND REFUNDS: ["] NONE

Im] The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) com
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the dead
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and
provide the trustee (but not file with the Court) with verification of their disposable income if t
increases by more than 3% over the previous year’s income. [Miami cases]

NON-STANDARD PLAN PROVISIONS [i] NONE

MAIE

VITI.

LF-31 (rev. 10/3/17) Page 2 of 3

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this

ly with 521(f) 1-4 on an
line for providing the

hat the debtor(s) shall

eir gross. household income

 
Case 18-20804-LMI Doc 27 Filed 10/17/18 Page 3of3

Debtor(s): Rene A. Vazquez Paradi, Ana M. Ramas }, Case number: 18-20804-LMI

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

x“ «
I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury. .

 

k Mus Ap Debtor (h— i — Lx ABz, Joint Debtor JO ath f fo

 

vA. Vazquez Paradi , Date Ana M. Ramas Pastrana.
Attorney with permission to sign on Date

Debtor(s)’ behalf

Date

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and

order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 1!
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3

3 Plan and the plan

 
